Exhibit 10.3

 

IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT ASSIGNMENT AGREEMENT

This IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT ASSIGNMENT AGREEMENT
(the “Assignment Agreement”) is effective as of this 7th day of March, 2016 (the
“Effective Date”) by and between JSJ INVESTMENTS, INC. (“Assignor”) and GHS
INVESTMENTS, LLC (“Assignee”) (collectively, “Parties”).

WHEREAS, on March 7, 2016, Assignor assigned all right, title and interest in
$119,806 in convertible debt owing to Assignor pursuant that certain $112,000
Convertible Promissory Note dated August 5, 2015 (the “Note”) to Assignee (the
“Assignment of Debt Agreement”) a copy of which is attached hereto as Exhibit
“A”;

WHEREAS, in connection with the Note, Assignor was granted a transfer agent
share reserve (the “Share Reserve”) pursuant to that certain Irrevocable Letter
of Instructions to Transfer Agent (“Transfer Agent Letter’) dated August 5,
2015, a copy of which is attached hereto as Exhibit “B”;

WHEREAS, in connection with the Assignment of Debt Agreement, Assignor and
Assignee desire to have Assignor assign and transfer the rights and interest in
the Transfer Agent Letter and the Share Reserve to Assignee which agreement is
documented in this Assignment Agreement;

NOW THEREFORE, for good and valuable consideration exchanged, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.        ASSIGNMENT. For valuable consideration, the receipt and sufficiency of
which is acknowledged, Assignor does hereby irrevocably assign, transfer, sell,
convey and deliver to Assignee, its successors and assigns, Assignor’s entire
ownership rights, title, interest and priority in and to the Transfer Agent
Letter and corresponding Share Reserve, including any right, title or interest
to reserved shares thereunder (the “Assignment”).

 

2.        CONSIDERATION. In consideration for the Assignment, Assignee has paid
$119,806 to Assignor under the Assignment of Debt Agreement.

 

3.        CLOSING. Per the terms of the Assignment of Debt Agreement and this
Assignment Agreement, the $119,806 being paid by Assignee to Assignor will occur
on March 14, 2016 (the “Closing”). It is understood and agreed that the Share
Reserve and the rights and obligations associated with the Transfer Agent Letter
will not be assigned to Assignee until the Closing has occurred on March 14,
2016 and the consideration has been paid in full.



1

 

 

4.        REPRESENTATIONS AND WARRANTIES. Assignor represents, warrants and
covenants to Assignee:

 

a.          Assignor has the right, power and authority to enter into this
Assignment Agreement;

b.         Assignor is the exclusive owner of all right, title and interest in
the Share Reserve;

c.         The Transfer Agent Letter and Share Reserve is free and clear of any
liens, security interests, encumbrances or licenses;

d.         Assignor is not subject to any agreement, judgment or order
inconsistent with the terms of this Assignment Agreement.

 

5.        ENTIRE AGREEMENT. This Assignment Agreement contains the entire
understanding of the parties hereto with respect to its subject matter and
supersedes any prior or contemporaneous written or oral agreements,
representations or warranties between the parties.

 

6.        AMENDMENT. This Assignment Agreement may only be amended by a written
agreement signed by both parties which explicitly adjoins itself to this
Assignment Agreement.

 

7.        SEVERABILITY. If any term, provision, covenant or condition of this
Assignment Agreement, or the application thereof to any person, place or
circumstance, shall be held by a court of competent jurisdiction to be invalid,
unenforceable or void, such provision shall be severed from this Assignment
Agreement, and the remainder of this Assignment Agreement and such term,
provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.

 

8.        GOVERNING LAW. This Assignment Agreement shall be construed in
accordance with the laws of the State of Texas, without regards to principles of
conflicts of laws.



2

 

 

IN WITNESS WHEREOF, the Parties have caused this Assignment Agreement to be
executed effective as of the day and year first above written.

 



ASSIGNOR   ASSIGNEE       /s/ Sameer Hirji   /s/ Mark Grober JSJ Investments,
Inc.   GHS Investments, LLC By: Sameer Hirji   By: Mark Grober Title: President
  Title: Member

 

ACKNOWLEDGED AND AGREED BY:

 

COMPANY:

VAPE HOLDINGS, INC.

 

/ s/ Justin Braune   By: Justin Braune   Title: CEO  

 

TRANSFER AGENT:

 

ISLAND STOCK TRANSFER

 

/ s/ Justeene Blankenship   By: Justeene Blankenship   Title: President  

 



3

 



EXHIBIT “A”

 

[ASSIGNMENT OF DEBT AGREEMENT]

 



  

 



EXHIBIT “B”

 

[TRANSFER AGENT LETTER]

 

 

 

 

 

